KALODNER, Circuit Judge
(concurring).
I am in accord with the holding “that Judge Van Dusen should not sit in the further consideration of the motions to transfer or in any other subsequent phases of this litigation.”
I premise my accord on my view that Section 455, 28 U.S.C.A. is a bar to Judge Van Dusen’s participation in any further proceedings in the above captioned cases, by reason of its command that a judge “shall disqualify himself in any case in which he * * * has been of counsel * * (emphasis supplied)
The sum of my position is that the involvement of Judge Van Dusen in the 1962 mandamus proceedings was of such significant substance as to bring it within the sweep of an “of counsel” relationship.
On this score, I must immediately declare that the involvement referred to was not per se violative of, or offensive to, the most exacting standard of judicial conduct. He acted in obedience to the express command of this Court in making Answer to the petitions for mandamus or writ of prohibition and it was undeniably his duty in doing so to set his best foot forward in apprising us of the legal premise of his then challenged action in ordering the transfers of the pending suits to the District of Massachusetts. His ex parte counselling with the attorneys he had selected to represent him in the proceedings and in the preparation of the Answers, and his specific “suggested inclusions” in the attorneys’ draft of the Answers, were well within the realm of permissible and reasonable action.
*815It is meet that Judge Van Dusen’s role in the preparation of the Answers be considered in the light of his exemplary, conscientious devotion and indefatigable dedication to the performance of his judicial functions, and his admirable passion for perfection.
It cannot be gainsaid, however, that it is the hard fact that Judge Van Dusen in practical effect, albeit not by design, acted as “of counsel” in his earlier detailed participation in the preparation of the Answers in the 1962 mandamus proceedings. That being so, he was required to disqualify himself from participation in subsequent phases of this litigation under the earlier cited mandatory provisions of Section 455.